   Case 1:21-cv-02250-BPG Document 2 Filed 09/01/21  Page
                                                E-FILED;    1 of 5 County Circuit Court
                                                         Baltimore
                                        Docket: 8/17/2021 3:37 PM; Submission: 8/17/2021 3:37 PM




                         IN THE CIRCUIT COURT FOR
                        BALTIMORE COUNTY, MARYLAND

DEBORAH GIGOGNE                                   )
2110 Lansdowne Road                               )
Halethorpe, Maryland 21227                        )
                                                  )
                        Plaintiff,                )
                                                  )
           VB.                                    )   Case No.    C-03-CV-21-002694
                                                  )
WALMART, INC.                                     )
701 South Walton Boulevard                        )
Bentonville, Arkansas 72716                       )
                                                  )
SERVE ON:                                         )
The Corporation Trust Incorporated                )
2405 York Road                                    )
Suite 201                                         )
Lutherville Timonium, Maryland 21093              )
                                                  )
                        Defendant.                )
                                                  )


                                 COMPLAINT


    Plaintiff, Deborah Gigogne, by undersigned counsel, hereby

files   this   Complaint   against    WalMart,     Inc.,     Defendant       herein,

and alleges as follows:

                        I. JURISDICTION AND VENUE

    1.     Plaintiff     invokes      the    jurisdiction       of    this      Court

pursuant to Md. Code Ann., Cts. and Jud. Proc. Article, § 6-101

et seq.

    2.     Venue   is   proper   in   this    Court    pursuant      to   Md.    Code

Ann., Cts. & Jud. Proc. Article, §§ 6-201 and 6-202.
     Case 1:21-cv-02250-BPG Document 2 Filed 09/01/21 Page 2 of 5




      3.     The amount in controversy herein exceeds                     the   sum   of

$75,000.00 exclusive of interest and costs.

                                        II. PARTIES

      4.     Deborah Gigonge ("Gigogne") is a citizen of the State

of   Maryland       with   a    residence       in   Baltimore    County     at    2110

Lansdowne Road, Halethorpe, Maryland 21227.

      5.     WalMart, Inc. ("WalMart Stores") is a Delaware based

Corporation with its principal place of business located at 701

South      Walton    Boulevard,       Bentonville,       Arkansas     72716.       Upon

information     and     belief,      WalMart     Stores,   Inc.     operates       many

retail stores throughout Maryland, one of                  which is located at

3601 Washington Boulevard, Baltimore, Maryland 21227.

                                      III. FACTS

      6.     On or about January 31, 2021, Gigogne was an invitee

at the Walmart Superstore located at 3601 Washington Boulevard,

Baltimore, Maryland 21227 ("Premises"). As Gigogne                        was walking

in the store, she slipped on produce that had accumulated on the

floor causing her to fall to the ground and sustain profound and

painful injuries to her wrist, arm, back, and body. As a result

of   the     injuries      sustained,       Gigogne      was     forced    to     incur

substantial medical bills. As of the date of the filing of this

Complaint,     Gigogne         is   still   experiencing       periodic     pain      and

discomfort as result of the injuries she sustained as a result




                                            2
      Case 1:21-cv-02250-BPG Document 2 Filed 09/01/21 Page 3 of 5




of her fall on January 31, 2021 and may be in need of future

medical care.

       7.     At all times prior to her fall, Gigogne maintained a

proper and vigilant outlook as she walked through the Wal-Mart

store and her actions in no way contributed to her fall. To the

contrary,         Gigogne's    injuries      were       solely    the    result     of    the

unreasonable acts and omissions of Defendant, WalMart Stores.

       8.     Prior to this accident, WalMart Stores knew or should

have known that (1) produce had accumulated on the floor of the

store    where      Gigogne    fell;    and       (2)   no    adequate    warnings       were

posted       to    alert     patrons,      like     Gigogne,       of     the    dangerous

condition located on the floor of the Premises. Notwithstanding

said     knowledge      and    notice,       WalMart         Stores     failed    to     take

reasonable         actions     to   prevent         and/or       cure    the      hazardous

conditions which it knew or should have known could result in

injuries to their customers.

                                      COUNT I
                                    (Negligence)

       9.     Plaintiff        hereby      incorporates           by     reference       the

allegations contained in paragraphs 1-8.

       10.    Walmart      Stores,      at        all    times     material       to     this

Complaint,        was in the sole possession, custody and control of

the    property      known    as    3601     Washington        Boulevard,        Baltimore,

Maryland 21227. As such, Walmart Stores owed a duty to Gigogne,



                                              3
   Case 1:21-cv-02250-BPG Document 2 Filed 09/01/21 Page 4 of 5




and all invitees who were lawfully on the premises, to properly

maintain   the     walkways    on   the       Premises   free   from   dangerous

accumulation of produce which could cause injury. Walmart Stores

also had a duty to warn Gigogne, and all other patrons lawfully

entering onto the property,          of       any defects,   dangers or other

hazardous conditions which existed on the property.

    11.    On or about January 31, 2021, Walmart Stores breached

the duties of care it owed to Gigogne by failing to (1) take

reasonable    actions to ensure that the floors on the                  Premises

were free from the dangerous accumulation of produce; and (2)

warn Gigogne, and other patrons lawfully on the Premises, of the

aforementioned dangerous conditions of which it knew or should

have known existed as of the time of Gigogne's fall.

    12.    As a result of Walmart Stores' breaches of the duties

of care owed to Gigogne, Gigogne sustained substantial damages.

     WHEREFORE, Plaintiff, Deborah Gigogne, prays that the Court

enter   judgment    in   her   favor      and    against   Defendant,    Walmart

Stores, Inc., for compensatory damages in the amount exceeding

$75,000.00,    with the exact amount to be determined at trial,

plus pre-judgment interest, costs, and such other and further

relief as justice may require.




                                          4
Case 1:21-cv-02250-BPG Document 2 Filed 09/01/21 Page 5 of 5




                             Respectfully .submitted,




                             Thomas C. Costello, #9412430142
                             Matthew T. Holley, #1306190131
                             tcc@costellolawgroup.com
                             mthigcostellolawgroup.com
                             Costello Law Group
                             409 Washington Avenue, Suite 410
                             Towson, Maryland 21204
                             (410) 832-8800

                             Attorneys for Plaintiff,
                             Deborah Gigogne




                                5
